      Case: 1:21-cv-00723 Document #: 18 Filed: 06/14/21 Page 1 of 2 PageID #:65




                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 WILLIAM D. WILKS,

            Plaintiff,

 v.                                                  Case No. 1:21-cv-00723

 GLOBAL PAYMENT CHECK SERVICES,                      Honorable Robert W. Gettleman
 INC.,

            Defendant.


            NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       NOW COMES William D. Wilks (“Plaintiff”), through the undersigned counsel, and in

support of his Notice of Voluntary Dismissal Without Prejudice, states as follows:

       Plaintiff, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure,

hereby gives notice that this action is voluntarily dismissed without prejudice against the

Defendant, Global Payment Check Services, Inc., with both parties to bear their own attorney’s

fees and costs. This notice of dismissal is being filed with the Court before service by Defendant

of either an answer or a motion for summary judgment.

Dated: June 14, 2021                                         Respectfully submitted,

                                                             /s/ Mohammed O. Badwan
                                                             Mohammed O. Badwan, Esq.
                                                             Sulaiman Law Group, Ltd.
                                                             2500 S. Highland Ave, Suite 200
                                                             Lombard, Illinois 60148
                                                             Phone: (630) 575-8181
                                                             mbadwan@sulaimanlaw.com




                                                 1
     Case: 1:21-cv-00723 Document #: 18 Filed: 06/14/21 Page 2 of 2 PageID #:66




                                  CERTIFICATE OF SERVICE
          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of

record.

                                                               /s/ Mohammed O. Badwan
                                                               Mohammed O. Badwan, Esq.




                                                   2
